Exhibit 10.40a         
AMENDMENT TO
6% PROMISSORY NOTE


AMENDMENT TO 6% PROMISSORY NOTE, is dated as of November 4, 2008; made by and
between Delta Mutual, Inc., a Delaware corporation, with its principal offices
located at 111 North Branch Street, Sellersville, PA 18960 (the “Company”) and
Security Systems International, Inc., a Delaware corporation, (the “Lender”)
with a mailing address of 9034 East Caribbean Lane, Scottsdale, AZ 85260.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning assigned to such term in the Original Note.


WHEREAS, the Company and the Lender are parties to that certain 6% Promissory
Note, dated May 14, 2008 (the “Original Note”), pursuant to which the Company
has borrowed the amount of $16,900 from the Lender;


WHEREAS, the Original Note provides that the Maturity Date shall be November 14,
2008; and


WHEREAS, the Company and the Lender have agreed to extend the Maturity Date and
to amend Section 1.4 of the Original Note; and


WHEREAS, in accordance with the terms and conditions of the Original Note, the
Company and the Lender hereby approve the amendment of the Original Note as set
forth herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows:


1. By their respective execution of this AMENDMENT, the Company and the Lender
agree that Section 1.4 of the Original Note is hereby amended to read in its
entirety as follows: “Maturity Date” shall mean December 15, 2008; and


2. Except as expressly provided herein, the Original Note shall continue in full
force and effect.


3. This AMENDMENT may be executed by facsimile and in counterparts, which, taken
together, shall be deemed an original and shall constitute a single AMENDMENT.


4. IN WITNESS WHEREOF, the Company and the Lender have caused this AMENDMENT to
be executed as of the date first written above.
 
DELTA MUTUAL, INC.
 
SECURITY SYSTEMS INTERNATIONAL, INC.
(COMPANY)
 
(LENDER)
         
By:
/s/ Martin G. Chilek
 
By:
/s/ Malcolm W. Sherman
 
Martin G. Chilek
   
Malcolm W. Sherman
 
Sr. Vice President
   
President

 
 
 

--------------------------------------------------------------------------------

 
 